UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 14, 2007 Desert Capital REIT, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 0-51344 20-0495883 (Commission File Number) (IRS Employer Identification No.) 1291 Galleria Drive, Suite 200, Henderson, Nevada 89014 (Address of Principal Executive Offices) (Zip Code) (800) 419-2855 (Registrant's Telephone Number, Including Area Code) NONE. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant's Certifying Accountant. On November 14, 2007, Desert Capital REIT, Inc. (the "Company") retained Hancock Askew & Co., LLP (“Hancock”) as the Company’s new independent registered public accounting firm, effective immediately.Hancock has not previously provided any services to the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 14, 2007 DESERT CAPITAL REIT, INC. By: /s/Todd B. Parriott Todd B. Parriott Chief Executive Officer
